 1

 2

 3

 4

 5

 6

 7

 8                              UNITED STATES DISTRICT COURT

 9                         SOUTHERN DISTRICT OF CALIFORNIA

10   UNITED STATES OF AMERICA,                  Case No. 19-CR-4807-LAB

11                Plaintiff,
                                                JUDGMENT AND ORDER OF DISMISSAL
12        v.
13   DALILA CERVANTES CASILLAS (1),
14   CHARLES JOSEPH SANCHEZ (2),

15                       Defendants.

16        Based   upon    the    Motion   of   the   United   States,   and   good   cause
17
     appearing therefor, it is hereby ORDERED that the Information in Case
18
     Number 19-CR-4807 shall be dismissed without prejudice.
19

20
     DATED: January 2, 2020
21

22
                                                ____________________________
23                                              LARRY ALAN BURNS
                                                CHIEF UNITED STATES DISTRICT JUDGE
24                                              SOUTHERN DISTRICT OF CALIFORNIA
25

26

27

28
